Citation Nr: 0837954	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for type II diabetes mellitus.

2.  Entitlement to an initial rating higher than 20 percent 
for adhesive capsulitis of the left shoulder.

3.  Entitlement to an initial rating higher than 10 percent 
for adhesive capsulitis of the right shoulder.

4.  Entitlement to an initial rating higher than 10 percent 
for diabetic neuropathy of left upper extremity.

5.  Entitlement to an initial rating higher than 10 percent 
for diabetic neuropathy of right upper extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO granted service 
connection for diabetes mellitus, adhesive capsulitis of both 
shoulders, and for diabetic neuropathy of both upper 
extremities.  The veteran wants higher initial ratings for 
these disabilities.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires an oral 
hypoglycemic medication and a restricted diet but does not 
require that he take insulin or limit/regulate his 
activities.

2.  The veteran's adhesive capsulitis of the left shoulder is 
manifested by abduction from 0-170 degrees, with objective 
evidence of painful motion.

3.  The veteran's adhesive capsulitis of the right shoulder 
is manifested by abduction from 50-180 degrees, with 
objective evidence of painful motion.

4.  The veteran has mild incomplete paralysis of the ulnar 
nerve in both upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 20 percent for type II diabetes mellitus.  38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2007).

2.  The criteria are not met for an initial disability rating 
higher than 20 percent for adhesive capsulitis of the left 
shoulder.  38 U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria are met for a higher 20 percent initial 
rating for adhesive capsulitis of the right shoulder.  38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5201 (2007).

4.  The criteria are not met for an initial rating higher 
than 10 percent for diabetic neuropathy of the left upper 
extremity.  38 U.S.C.A. §§ 1155 (West 2007); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 8516 (2007).

5.  The criteria are not met for an initial rating higher 
than 10 percent for diabetic neuropathy of the right upper 
extremity.  38 U.S.C.A. §§ 1155 (West 2007); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim. 
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in March 2004 and May 2006.  These letters 
informed him of the evidence required to substantiate his 
initial underlying claims for service connection, all of 
which have since been granted, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Also, the May 2006 letter, and an even more recent June 2006 
letter, complied with the Dingess requirements by addressing 
the downstream disability rating and effective date elements 
of his claims.  See, too, however, Goodwin v. Peake, 
22 Vet. App. 128 (2008) (indicating that in cases, as here, 
where the claim arose in another context, namely, the veteran 
trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative indentified.  
In addition, he was examined for VA compensation purposes in 
November 2004.  The report from this examination contains the 
required information to properly rate his diabetes mellitus, 
adhesive capsulitis of the shoulders, and diabetic neuropathy 
of the upper extremities.  38 C.F.R. § 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  So there is no 
further development needed to meet the requirements of the 
VCAA or the Court.

II.  Increased Initial Rating for Type II Diabetes Mellitus

The record shows the veteran served in the Republic of 
Vietnam during the Vietnam era and eventually developed type 
II diabetes mellitus due to his presumed exposure to 
herbicides.  As a result, in the January 2005 rating decision 
at issue, the RO granted service connection and assigned an 
initial 20 percent disability rating for the diabetes 
mellitus, effective retroactively from February 5, 2003.

The veteran appealed that decision concerning the assignment 
of the initial 20 percent rating.  Therefore, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson, 12 
Vet. App. at 125-126.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code provision, a 20 percent rating is assigned if 
diabetes requires insulin and a restricted diet, or where 
oral hypoglycemic agents and a restricted diet are required.  
The next higher rating of 40 requires insulin, a restricted 
diet, and regulation of activities.  See 38 C.F.R. § 4.119, 
DC 7913.

A 60 percent rating is assigned where this condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice monthly visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Lastly, a 100 
percent rating is assigned for more severe symptoms, but also 
requires that the veteran be on insulin.  Id.

Note (1):  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2):  When diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  Id.

The veteran's type II diabetes mellitus is well controlled 
with oral hypoglycemic medication and a restricted diet.  And 
since he does not have to take insulin or limit or regulate 
his activities, required for a higher 40 percent rating, 
there is simply no basis to assign a disability rating higher 
than 20 percent under DC 7913 since the initial grant of 
service connection.  

In this regard, a VA examination report dated November 2004 
indicates the veteran requires three oral medications to 
control his diabetes.  He is also on a no sugar/low 
carbohydrate diet recommended by his treating physician.  
However, there is no evidence that he currently or in the 
past has required insulin to control his diabetes.  This 
alone is sufficient to deny his claim, as all three elements 
under DC 7913 must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).

But even if the veteran's diabetes mellitus does require 
insulin, his claim still fails because there is no evidence 
that he has been medically advised to limit/regulate his 
activities due to his diabetes mellitus.  For example, the 
November 2004 VA examination notes that he denied any 
restrictions on his activities due to his diabetes mellitus.  
This is consistent with a prior February 2004 VA treatment 
report which notes his statement that he exercises and tries 
to watch his diet.  Thus, the essential element regarding 
regulation of activities has not been met, thereby providing 
another basis to deny the claim.  



Since there is no medical evidence that the veteran is 
required to take insulin or to restrict his activities due to 
his diabetes mellitus, the preponderance of the evidence is 
against an initial disability rating higher than 20 percent 
for this disability.  As the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.  Increased Initial Rating for Adhesive Capsulitis of the 
Left Shoulder

The record shows that the veteran developed adhesive 
capsulitis in both shoulders as a result of his service-
connected type II diabetes mellitus.  Consequently, in the 
January 2005 rating decision, the RO granted service 
connection for adhesive capsulitis of the left shoulder and 
assigned an initial 20 percent rating, effective 
retroactively from November 25, 2004.  The veteran appealed 
that decision by claiming that the initial 20 percent rating 
is insufficient to compensate him for the limitations this 
condition imposes on his daily activities.  For the reasons 
set forth below, however, the Board disagrees and finds that 
the 20 percent rating is the appropriate rating for this 
disability.  

The RO rated the veteran's left shoulder disability under DC 
5200, for ankylosis of the scapulohumeral articulation.  
38 C.F.R. § 4.71a, DC 5200.  However, as X-rays performed in 
November 2004 showed that his left shoulder joint is normal, 
the Board finds that this disability is more appropriately 
rated under DC 5201, for limitation of motion of the arm.  
See 38 C.F.R. § 4.71a, DCs 5201; see also Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

The record shows that the veteran is right hand dominant, so 
his left arm is considered the minor arm.  Under DC 5201, a 
20 percent rating is assigned where motion of either the 
major or minor arm is limited to the shoulder level (i.e., 90 
degrees of abduction), or where motion of the minor arm is 
limited to midway between the side and shoulder level (i.e., 
45 degrees of abduction).  The next higher rating of 30 
percent requires that motion of the minor arm be limited to 
25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  
Parenthetically, the Board notes that normal shoulder motion 
is defined as 0 to 180 degrees of forward elevation 
(flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees 
of internal and external rotation.  See 38 C.F.R. § 4.71, 
Plate I.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the veteran's left shoulder disability 
due to adhesive capsulitis.  Concerning this, the November 
2004 VA examination report notes that the veteran's left arm 
was limited to 60 degrees of abduction.  Since 60 degrees of 
abduction is significantly greater than 25 degrees of 
abduction, as required for a 30 percent rating under DC 5201, 
this examination provides highly probative evidence against 
the claim.

The Board also finds that a disability rating higher than 20 
percent is not warranted for his left shoulder disability on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Range-of-motion testing at his November 
2004 VA examination revealed flexion of 55 degrees, abduction 
of 60 degrees, external rotation of 45 degrees, and internal 
rotation of zero degrees.  The examiner commented that these 
movements produced severe pain, which precluded repetitive 
motion, as well as weakness and a loss of endurance. 

Despite these findings, however, the veteran's condition does 
not appear to be severe enough to warrant a rating of 30 
percent.  The Board emphasizes that his left arm demonstrated 
60 degrees of abduction in November 2004, which is 35 degrees 
greater than what is required for a 30 percent rating.  His 
left arm also demonstrated significant flexion and external 
rotation at that time.  In light of these findings, the Board 
finds no basis to grant a disability rating higher than 20 
percent.  38 U.S.C.A. § 4.40, 4.45. 

The Board notes that a July 2005 private treatment record 
notes that the veteran experienced a single episode in which 
he was unable to move his left shoulder.  But a report dates 
six weeks later notes that his left arm demonstrated 170 
degrees of abduction, which is essentially normal; 70 degrees 
of external rotation; and poor internal rotation.  So this 
appears to be an isolated finding and not consistent with the 
veteran's condition as a whole.  See 38 C.F.R. §§ 4.2 (It is 
the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present).  

Therefore, this isolated finding is not sufficient to assign 
a disability rating higher than 20 percent at any point since 
the initial grant of service connection.  In other words, 
this isolated finding is not analogous to a situation in 
which there is a question as to which of two evaluations 
shall be applied.  38 C.F.R. § 4.7.  Thus, a staged rating to 
account for the isolated finding in July 2005 is not 
warranted.  Fenderson, 12 Vet. App. at 125-26.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial disability rating higher than 20 
percent for his adhesive capsulitis of the left shoulder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of 
this claim is denied. 

IV.  Adhesive Capsulitis of the Right Shoulder

In the January 2005 rating decision, the RO also granted 
service connection for adhesive capsulitis of the right 
shoulder.  For this disability, however, the RO assigned an 
initial 10 percent disability rating, effective retroactively 
from February 5, 2003.  The veteran appealed that decision by 
requesting an initial disability rating higher than 10 
percent.  For the reasons set forth below, the Board agrees 
and finds that the evidence support an initial 20 percent 
rating for this disability.  

The RO rated the veteran's adhesive capsulitis of the right 
shoulder under DC 5203, for dislocation of the clavicle or 
scapula.  However, because the Board finds that the veteran's 
right shoulder disability warrants a 20 percent rating under 
DC 5201 during the entire period at issue, and because 20 
percent is the maximum rating provided under DC 5203, the 
Board need only consider DC 5201.  See 38 C.F.R. § 4.71a, DCs 
5201, 5203.  

As the record shows that the veteran is right hand dominant, 
this shoulder will be rated as his major arm.  See 38 C.F.R. 
§ 4.71a, DC 5201.  Pursuant to DC 5201, a 20 percent rating 
is assigned where the major arm motion is limited at shoulder 
level (i.e., 90 degrees of abduction); a 30 percent rating 
where motion of the major arm is limited to midway between 
the side of the body and shoulder level (i.e., 45 degrees of 
abduction); and a 40 percent rating where motion is limited 
is to 25 degrees from the side of the body (i.e., 25 degrees 
of abduction).  Id. 

Applying these criteria to the facts of this case, the Board 
finds that the veteran's right shoulder condition does not 
meet the minimum criteria for a 20 percent rating.  As 
discussed, a 20 percent rating under DC 5201 requires 
limitation of motion of the arm at shoulder level, which is 
essentially 90 degrees of abduction.  The Board notes that 
the veteran's right arm demonstrated 100 degrees of abduction 
when examined by VA in November 2004.  Based on this 
measurement alone it does not appear that the veteran's right 
shoulder disability meets the criteria for a 20 percent 
rating under DC 5201.

However, the Board must also consider whether a higher 
disability rating is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202-04.  
The Board notes that the veteran reported pain on motion of 
the right shoulder when examined in February and November 
2004.  Additionally, the November 2004 VA examination report 
indicates that there was evidence of increased weakness and 
decreased endurance on repetitive range of motion of the 
right arm.  

This evidence, combined with the one-time flare-up in July 
2005, shows that the veteran may have additional limitation 
of motion beyond 100 degree due to pain and weakness of the 
right shoulder joint.  So after resolving all reasonable 
doubt in the veteran's favor, the Board finds that an initial 
20 percent rating is warranted for the veteran's adhesive 
capsulitis of the right shoulder.  See 38 C.F.R. §§ 4.40, 
4.45; see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail 
upon the issue).

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for his right shoulder disability 
since the initial grant of service connection.  Even during 
the one-time flare-up in July 2005, the veteran was still 
able to abduct his right arm to 50 degrees, which is 5 
degrees greater than the 45 degrees required for the next 
higher rating of 30 percent under DC 5201.   

In conclusion, the Board finds that the veteran's adhesive 
capsulitis of the right shoulder meets the criteria for a 20 
percent rating since the initial grant of service connection.  
However, the preponderance of the evidence is against an 
initial disability rating higher than 20 percent for this 
disability.

V.  Diabetic Neuropathy of the Upper Extremities

In January 2005, the RO also granted service connection for 
diabetic neuropathy of the upper extremities secondary to his 
diabetes mellitus.  The RO assigned a separate 10 percent 
disability rating for each arm, effective retroactively from 
February 5, 2003.  For the reasons discussed below, the Board 
finds no basis to assign a disability rating higher than 10 
percent for either disability.  

The veteran's diabetic neuropathy is currently evaluated 
under DC 8515, for paralysis of the median nerve.  38 C.F.R. 
§ 4.124a.  However, as the results of an electromyography 
(EMG) in September 2005 show impairment of the ulnar rather 
than the median nerve, DC 8516 is a more appropriate 
diagnostic code for the veteran's condition.  See Butts, 
supra.  

Under DC 8516, a 10 percent rating is warranted for mild 
incomplete paralysis of either the minor or major ulnar 
nerve.  Moderate incomplete paralysis warrants a 20 percent 
rating for the minor ulnar nerve and a 30 percent rating for 
the major ulnar nerve.  Severe incomplete paralysis warrants 
a 30 percent rating for the minor ulnar nerve and a 40 
percent rating for the major ulnar nerve.  38 C.F.R. § 
4.124a, DC 8516.

Lastly, complete paralysis warrants a 50 percent rating for 
the minor ulnar nerve and a 60 percent rating for the major 
ulnar nerve.  Complete paralysis of the ulnar nerve is 
described as the "griffin claw" deformity, loss of 
extension of ring and little finger, loss of abduction of the 
thumb and weakened flexion of the wrist.  Id.  Incomplete 
paralysis is rated as mild, moderate or severe based on the 
impairment to motor or sensory function.  Id.
  
Applying these criteria to this case, the Board finds that 
the veteran's has no more than mild incomplete paralysis 
concerning the ulnar nerves in both upper extremities, 
thereby precluding a disability rating higher than 10 percent 
for his diabetic neuropathy of the right and left upper 
extremities.  At the November 2004 VA examination, the only 
neurological findings in his upper extremities involved 
decreased sensation in the fourth and fifth fingers of both 
hands and an inability to touch his fifth finger to his 
thumb.  However, strength in both hands was essentially 
normal, as handgrip strength was 4/5 to 5/5 with a slight 
giving-way.  The veteran reported some difficulty doing fine 
motor tasks like fastening zippers, buckles or buttons.  In 
addition, the September 2005 EMG report which found ulnar 
neuropathy at the elbow also found no intrinsic weakness.  It 
was also determined that treatment of the ulnar neuropathy 
was urgent.  

Since the veteran's condition largely manifests as mild 
sensory loss of the fourth and fifth fingers of each hand, 
with essentially full muscle strength and little loss of 
function, the veteran's neuropathy in both upper extremities 
constitutes no more than mild incomplete paralysis of the 
ulnar nerve.  Hence, there is no basis to assign an initial 
disability rating higher than 10 percent for the neurological 
manifestations associated with his diabetes mellitus.  And as 
the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the appeal is denied.



VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, no evidence shows that any of the 
disabilities on appeal has independently caused marked 
interference with his employment or required frequent periods 
of hospitalization.  The veteran stated at his November 2004 
VA examination that he works as an advisor/can driver for 
seniors with disabilities, and there is no indication in the 
record that any of his disabilities on appeal have markedly 
interfered with his ability to perform that job.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1. This is another way of 
saying the veteran's existing rating assigned for the 
disabilities on appeal contemplate there will be some 
employment impairment.  In short, although the veteran's 
disabilities may interfere with his ability to perform 
certain aspects of his job, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is denied.

An initial rating higher than 20 percent for adhesive 
capsulitis of the left shoulder is denied.

A higher 20 percent rating is granted for the adhesive 
capsulitis of the right shoulder, subject to the laws and 
regulations governing the payment of VA compensation.

An initial rating higher than 10 percent for diabetic 
neuropathy of the left upper extremity is denied.  

An initial rating higher than 10 percent for diabetic 
neuropathy of the right upper extremity is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


